Case 9:21-cv-80803-WM Document 47 Entered on FLSD Docket 09/21/2021 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-80803-CIV-MATTHEWMAN

 ROBERT RICHARDSON, JUAN GUZMAN,
 and ADAM EURICH,
                                                                                KJZ
        Plaintiffs,

 vs.
                                                                      Sep 21, 2021

 FLORIDA DRAWBRIDGES, INC., et al.,                                                 West Palm Beach

       Defendants.
 ___________________________________/

          ORDER DENYING DEFENDANTS’ PARTIAL MOTION TO DISMISS
                      AMENDED COMPLAINT [DE 44]

        THIS CAUSE is before the Court upon Defendants, Florida Drawbridges, Inc, d/b/a FDI

 Services (“FDI”), Eric Obel, and Laura Porter’s (collectively, “Defendants”) Partial Motion to

 Dismiss Amended Complaint [DE 44]. The Motion is fully briefed and ripe for review. The Court

 has carefully considered the Motion and is otherwise fully advised in the premises.

        I. Background

        On May 3, 2021, Plaintiff, Robert Richardson filed his Fair Labor Standards Act (FLSA)

 Complaint. [Compl., DE 1]. On May 24, 2021, Plaintiffs, Robert Richardson, Juan Guzman, and

 Adam Eurich (“Plaintiffs”) filed their Fair Labor Standards Act Amended Complaint before any

 responsive pleading was filed. [Am. Compl., DE 11]. Defendants filed a motion to dismiss the

 Amended Complaint [DE 24], and the Court granted the motion in part and denied the motion in

 part. [DE 38]. The Court explicitly stated, “[t]hus, while the case at hand is only at the motion to

 dismiss stage, the Court does find that the Amended Complaint is violative of Rule 12(b)(6) as

 currently drafted and requires additional allegations to support Plaintiffs’ on-call theory of their
Case 9:21-cv-80803-WM Document 47 Entered on FLSD Docket 09/21/2021 Page 2 of 9




 entitlement to overtime pay. The Court does not expect Plaintiffs to include every possible relevant

 fact, however, and is cognizant that this case is not at the summary judgment stage yet. Moreover,

 the Court finds that dismissal with prejudice would be wholly inappropriate here as amendment

 would not necessarily be futile.” Id. at 7.

        Thereafter, on August 5, 2021, Plaintiffs filed a Second Amended Complaint (“SAC”) [DE

 41]. According to the allegations of the SAC, Plaintiff Richardson has worked for FDI from

 October 29, 2019, through the present, Plaintiff Guzman has worked from FDI from May 2020

 through the present, and Plaintiff Eurich worked for FDI from November or December of 2020

 through May of 2021. [Compl. ¶ 10-13]. Plaintiffs are bringing a collective action against FDI for

 unpaid overtime wages for similarly situated employees who worked for Defendants at any time

 during the three-year period before the filing of the Amended Complaint through the present. Id.

 at ¶14. The SAC alleges that

        While working for FDI, the FLSA Collective Members were employees, as §209
        U.S.C. 203(e) defines the term. The Collective Members, and named Plaintiffs,
        were W-2 employees working under the direct supervision of the Company,
        without the ability to set their own schedules, and were economically dependent on
        FDI. The Collective Members, due to their on-call schedule, while on call, did not
        have the ability to seek secondary employment, order a pizza, and know that they
        will be home to receive it, eat at a restaurant and know they will still be there when
        the food comes out, pick up frozen/refrigerated food at the store and know it could
        be taken home before spoiling. The collective Members, while on call, could not
        count on going to the laundromat and know that they would be there when the dry
        cycle was done, or go to a family event outside of a very limited geographic area,
        while on call, go on a boat, or to a movie and know they will see the whole movie.

 Id. ¶16.

        Plaintiffs assert in the SAC that, during the relevant time period,

        Defendants failed to pay Plaintiffs, and the other FLSA Collective Members, for all
        overtime hours worked in violation of the FLSA. Specifically, the Collective
        Members, including the Named Plaintiffs, were unable to use their time off for their
        own purposes, as they were on call, regularly, and during these on-call times, they
        were not paid overtime for the time that they were on-call. Nor could they use this

                                                  2
Case 9:21-cv-80803-WM Document 47 Entered on FLSD Docket 09/21/2021 Page 3 of 9




         time for their own benefit, as they were restricted geographically, to an area in
         which they could quickly respond, to the bridges they were responsible for, at
         unknowable times, that they may have ended up malfunctioning. When on call
         Named Plaintiffs, and those similarly situated, never knew when they would have
         to be at a bridge within thirty minutes, keeping them tightly tied, geographically, to
         at least three bridges within Palm Beach Count[y].

 SAC ¶ 20. The SAC also alleges that Defendants required Plaintiffs, and other FLSA Collective

 Members, “to be on call and engaged (meaning they could not use the time for themselves that

 they were on call), twenty-four hours per-day, for different numbers of days depending on the

 Plaintiff” , but that Defendants failed to pay overtime for this on-call time. Id. at ¶ 23. The SAC

 additionally specifically states that

         25. The on-call time meant that the Plaintiff, and the FLSA Collective Members,
         all worked more than 40 hours per week, without overtime compensation. Plaintiff,
         and other FLSA Collective Members, were on duty actively working on bridges for
         40 hours per week, but they were on call 24 hours per-day, five days per week, and,
         depending on the Plaintiff, every other, every third, or every weekend, without the
         ability to use the on-call time as they chose. Hence each class member, and Plaintiff,
         on duty for a week of work, and on call time during the weekend, was entitled to
         one-hundred-twenty-eight hours of unpaid overtime per-week. In a week in which
         Plaintiffs, or a class member was not on call during the weekend, he/she is entitled
         to seventy-two hours of overtime, per-week.

         26. The on-call time was compensable because it involved hefty restrictions on the
         Plaintiffs’ time, and that of those similarly situated, including severe geographic
         restrictions on where they could travel. While some were only on call for three
         bridges, others were on call for more than three bridges, more than thirty minutes
         from their homes, yet had to report to said bridges within thirty minutes of being
         called. Plaintiffs, and those similarly situated, could not venture outside of a half
         hour’s distance from multiple locations, the fixed time limit for responses was too
         restrictive because it required Plaintiffs, and those similarly situated, to always be
         ready to instantaneously respond while on-call. Plaintiffs had an unduly restrictive
         amount of time to report to bridges, while on-call. Plaintiffs had only thirty minutes
         to respond, which severely limited what they could do on call, because they would
         have to report to a bridge for repairs, basically, the moment they were called,
         leaving no time to resolve a bill at a restaurant, or politely excuse themselves when
         guests are over, retain supplemental employment or seek professional advancement
         through educational opportunities.




                                                   3
Case 9:21-cv-80803-WM Document 47 Entered on FLSD Docket 09/21/2021 Page 4 of 9




        27. The on-call time meant that the Plaintiffs, and FLSA Collective Members,
        worked more than 40 hours per week, in many weeks, without overtime
        compensation. Plaintiffs, and others similarly situated, were on call based on
        differing schedules, however, they were unable to use that overtime as they chose.
        For example, one cannot go to a movie over the weekend, if one is expected to have
        a thirty-minute response time to multiple bridges. Dating, is, clearly out of the
        question while on call, and so is participation in recreational team sports.

        ...

        41. From November 1, 2019, to present Plaintiff, RICHARDSON, worked for the
        three Defendants continuously in excess of forty-hours per-week, specifically by
        working 128 hours per-week of unpaid on-call overtime. Plaintiff, RICHARDSON
        was not supposed to be on call every weekend, however, Plaintiff Richardson ended
        up on call most weekends, because he was a very capable worker.

        42. Plaintiff, EURICH, worked every third weekend on-call, for all bridges in Palm
        Beach County. Plaintiff EUIRCH was on call twenty-four hours a day during the
        week, for the bridges assigned to him.

        43. Plaintiff, GUZMAN, was on all one weekend per-month, but was also on call
        twenty-four hours per-day, during the week, for the bridges assigned to him.


 Id. ¶¶ 25-27, 41-43.

        Defendants move pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss the SAC

 because, “even if their allegations were 100% accurate, [Plaintiffs’] on-call time would not be

 compensable work time as a matter of law.” [DE 44 at 2]. According to Defendants, “[c]ourts

 have already found as a matter of law that more severe restrictions than those alleged by Plaintiffs

 do not turn on-call time into compensable work time. Accordingly, Plaintiffs have not pled a claim

 for relief.” Id. at 2-3. More specifically, Defendants contend that the time, location, and

 geographical restrictions, the response time, and the potential interruptions alleged in the SAC are

 insufficient as a matter of law. Id. at 3-5. Defendants further assert that the Court should dismiss

 the SAC with prejudice now, rather than waiting until the summary judgment stage, pursuant to

 Fed. R. Civ. P. 8 and the relevant case law. Id. at 6-8.



                                                   4
Case 9:21-cv-80803-WM Document 47 Entered on FLSD Docket 09/21/2021 Page 5 of 9




         In response, Plaintiffs argue that the SAC complies with the Court’s prior Order providing

 Plaintiffs with leave to amend their complaint. [DE 45 at 1-4]. Next, Plaintiffs argue that “dismissal

 with prejudice would be highly inappropriate, because, at a minimum, Plaintiff[s] could add more

 facts, meaning amendment would not be futile.” Id. at 4. They assert that Defendants are

 incorrectly requesting that the Court apply the summary judgment standard at the motion to

 dismiss stage. Id. at 4-5. Plaintiffs distinguish some of the cases cited by Defendants on the basis

 that each member of the putative class in this case was “tied to at least three bridges.” Id. at 8-10.

 According to Plaintiffs, they need to engage in discovery to determine the facts critical to the

 “engaged to be waiting” versus “waiting to be engaged” legal analysis. Id. at 11. Finally, Plaintiffs

 maintain that Defendants have not cited to any cases from the Eleventh Circuit that are at the

 motion to dismiss phase. Id. at 12-13.

         In reply, Defendants assert that the SAC must be dismissed because, even if the Court

 assumes that all of the allegations in the SAC are true, Plaintiffs are still not entitled to be paid for

 alleged on-call time. [DE 46 at 1]. According to Defendants, “Plaintiffs’ argument that the Court

 should defer a decision to the summary judgment stage is incompatible with Rule 8, Supreme

 Court precedent, and Plaintiffs’ own description of the Court’s role at this juncture. Further,

 Plaintiffs provide no authority finding that the questions raised by Defendants’ motion must be

 deferred to summary judgment, and the standards of Rule 12 and Rule 56 belie any such

 argument.” Id. at 2-3.

         II. Legal Standard
         Rule 8(a)(2) of the Federal Rules of Civil Procedure requires “a short and plain statement

 of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme

 Court has held that “[w]hile a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

 need detailed factual allegations, a plaintiff's obligation to provide the ‘grounds’ of his ‘entitlement

                                                    5
Case 9:21-cv-80803-WM Document 47 Entered on FLSD Docket 09/21/2021 Page 6 of 9




 to relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of

 a cause of action will not do. Factual allegations must be enough to raise a right to relief above the

 speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations

 omitted).

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 129 S. Ct.

 1937, 1949 (2009) (quotations and citations omitted). “A claim has facial plausibility when the

 plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Id. Thus, “only a complaint that states a plausible

 claim for relief survives a motion to dismiss.” Id. at 1950. When considering a motion to dismiss,

 the Court must accept all of the plaintiff’s allegations as true in determining whether a plaintiff has

 stated a claim for which relief could be granted.

         III. Discussion

         In relevant part, the FLSA provides that a covered employer shall not

         employ any of his employees who in any workweek is engaged in commerce or in
         the production of goods for commerce ... for a workweek longer than forty hours
         unless such employee receives compensation for his employment in excess of the
         hours above specified at a rate not less than one and one-half times the regular rate
         at which he is employed.

 29 U.S.C. § 207(a)(1). Accordingly, to state a claim for relief under the FLSA, Plaintiff must

 simply show “(1) he [was] employed by the defendant, (2) the defendant engaged in interstate

 commerce, and (3) the defendant failed to pay h[er] minimum or overtime wages.” Freeman v.

 Key Largo Volunteer Fire & Rescue Dep't, Inc., 494 Fed. App'x 940, 942 (11th Cir.

 2012) (citing Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1277 n.8 (11th Cir. 2008)).

 Defendants do not challenge the sufficiency of the SAC as to the first two elements. Rather, they



                                                     6
Case 9:21-cv-80803-WM Document 47 Entered on FLSD Docket 09/21/2021 Page 7 of 9




 argue that the SAC does not provide enough factual detail to support the contention that they failed

 to pay Plaintiffs overtime wages.

         The relevant law from the Eleventh Circuit and the Supreme Court states that “on-call

 time” is “work time” if “the time is spent predominately for the employer’s benefit.” Birdwell v.

 City of Gadsden, Ala., 970 F.2d 802, 807 (11th Cir. 1992) (quoting Armour & Co. v. Wantock, 323

 U.S. 126, 133 (1944)). Time during which an employee is “engaged to wait”, that is, “time spent

 primarily for the benefit of the employer and his business,” is compensable. See Wantock, 323

 U.S. at 132 (1944). Time in which an employee is “waiting to be engaged,” in other words, time

 that the employee can use “effectively for his or her own purposes,” is not. Lurvey v. Metropolitan

 Dade Cnty., 870 F.Supp. 1570, 1578 (S.D.Fla.1994) (quoting Halferty v. Pulse Drug Co., 864 F.2d

 1185, 1189 (5th Cir.1989)). “The question of whether the employees are working during this time

 for purposes of the FLSA depends on the degree to which the employee may use the time for

 personal activities.” Birdwell, 970 F.2d at 807.

         “The difference between time ‘engaged to wait’ and ‘waiting to be engaged’ is highly fact-

 specific,   and     is   ‘dependent     upon       all   the   circumstances     of    the    case.’”

 Gregory v. Quality Removal, Inc., No. 14-21480-CIV, 2014 WL 5494448, at *9 (S.D. Fla. Oct.

 30, 2014) (quoting Skidmore v. Swift & Co., 323 U.S. 134, 136, 65 S.Ct. 161, 89 L.Ed. 124 (1944)).

 The Eleventh Circuit has held that a district court analyzing this crucial distinction should consider

 “the agreements between the particular parties, appraisal of their practical construction of the

 working agreement by conduct, consideration of the nature of the service, and its relation to the

 waiting time, and all of the surrounding circumstances.” Birdwell, 970 F.2d at 808 (quoting

 Skidmore, 323 U.S. at 137). Other factors to be considered include “(1) whether there was an on-

 premises living requirement; (2) whether there were excessive geographical restrictions on



                                                    7
Case 9:21-cv-80803-WM Document 47 Entered on FLSD Docket 09/21/2021 Page 8 of 9




 employees' movements; (3) whether the frequency of calls was unduly restrictive; (4) whether a

 fixed time limit for response was unduly restrictive; (5) whether the on-call employee could easily

 trade on-call responsibilities; (6) whether use of a pager could ease restrictions; and (7) whether

 the employee had actually engaged in personal activities during call-in time.” Lurvey, 870 F.Supp.

 at 1576 (citing Owens v. Local No. 169, 971 F.2d 347, 350 (9th Cir.1992)). “It is for the court to

 determine if a set of facts gives rise to liability; it is for the jury to determine if those facts exist.”

 Id. (quoting Birdwell, 970 F.2d at 807–08).

         The Court notes that the Eleventh Circuit cases relied on by Defendants in their Motion

 were decided after the motion to dismiss phase. Those cases all involve appeals of jury verdicts,

 judgments, and/or orders on motions for summary judgment. The three cases Defendants cited that

 actually involve dismissal with prejudice at the motion to dismiss stage—McCray v. Ace Parking

 Mgmt., Inc., 453 F. App’x 740, 741 (9th Cir. 2011), Donato v. Serv. Experts, LLC, No. 17-CV-

 436, 2018 WWL 4660374, at *5 (N.D.N.Y. Sept. 28, 2018), Perez v. Banana Republic, LLC, No.

 14-CV-01132, 2014 WL 2918421, at *6-7 (N.D. Cal. June 26, 2014)—are from outside of this

 Circuit and thus are not binding on the Court. The Court does not find those three opinions to be

 particularly persuasive.

         The Court has reviewed the case law provided by Defendants and is fully apprised of their

 position. However, at this juncture, and upon very careful review of the allegations in the SAC,

 the Court finds that the SAC contains sufficient factual matter, accepted as true, to state a claim to

 relief that is plausible on its face. Furthermore, the on-call time analysis, i.e., the “engaged to wait”

 versus “waiting to be engaged” analysis, is highly fact-specific and is very clearly more appropriate

 to decide at the summary judgment stage after the completion of the discovery process.




                                                     8
Case 9:21-cv-80803-WM Document 47 Entered on FLSD Docket 09/21/2021 Page 9 of 9




        IV. Conclusion

        Accordingly, it is hereby ORDERED AND ADJUDGED that Defendants’ Partial Motion

 to Dismiss [DE 44] is DENIED.

        DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

 Florida, this 21st day of September, 2021.




                                                     WILLIAM MATTHEWMAN
                                                     United States Magistrate Judge




                                              9
